Exhibit 600 Travis, Suite 4200 Houston, Texas 77002 713.220.4200 Phone 713.220.4285 Fax andrewskurth.com January 14, El Paso Pipeline Partners, L.P. El Paso Building 1001 Louisiana Street Houston, Texas Ladies and Gentlemen: We have acted as special counsel to El Paso Pipeline Partners, L.P., a Delaware limited partnership (the “Partnership”), in connection with the offering and sale of up to 10,062,500 common units representing limited partner interests in the Partnership (including the common units to be issued upon exercise of the underwriters’ option to purchase up to 1,312,500 additional common units) (the “Common Units”) pursuant to the Partnership’s registration statement on Form S-3 (Registration No. 333-156978), filed under the Securities Act of 1933, as amended (the “Securities Act”), and declared effective on March 24, 2009 (the “Registration
